—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered January 12, 1998, convicting defendant, after a jury trial, of two counts of criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 10 years, unanimously affirmed.
Defendant’s claims that the prosecutor introduced hearsay testimony and acted as an unsworn witness are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. The testimony challenged as hearsay was properly admitted to explain the *293basis for his arrest, which consisted primarily of his own admissions, and there was no suggestion that he had been implicated by nontestifying witnesses (see, People v Polidore, 181 AD2d 835, lv denied 80 NY2d 836). There was no violation of the unsworn witness rule when the prosecutor elicited the fact that he was present when defendant made his confession, which testimony was necessary to provide background information as to how defendant’s statement was obtained and transcribed, since the prosecutor’s conduct never became an issue (see, People v Paperno, 54 NY2d 294, 300-301; People v Wynn, 176 AD2d 443, lv denied 79 NY2d 866). Concur—Andrias, J.P., Buckley, Rosenberger, Wallach and Gonzalez, JJ.